Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/19/2016.
Claims 1-21 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specifiedcitations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Specification
The disclosure is objected to because of the following informalities:  
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.   
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim 1 is directed to a statutory category, because a series of steps, solving …an optimal power flow formulation,… comprises… using …a plurality of constraints for the formulation,…using… a plurality of Jacobian functions of the constraints,…using … a Hessian of Lagrangian functions,… outputting results… comprise values of generation levels for the plurality of generators satisfies the requirements of a process. 
The claim recites a method of solving …an optimal power flow formulation,… comprises… using …a plurality of constraints for the formulation,…using… a plurality of Jacobian functions of the constraints,…using … a Hessian of Lagrangian functions,… outputting results… comprise values of generation levels for the plurality of generators. In other words, the claimed method simply describes the concept of analyze data and provide results. The steps of, solving …an optimal power flow formulation,… comprises… using …a plurality of constraints for the formulation,…using… a plurality of Jacobian functions of the constraints,…using … a Hessian of Lagrangian functions,… outputting results… comprise values of generation levels for the plurality of generators merely employs a concept of analyze data and provide results, where the analysis corresponds to solving mathematical formulas. These, which corresponds to mathematical/formulas according to MPEP 2106.04 (a)(2) Part (II)(IV). The claim is directed to an abstract idea. 
The claim has no additional limitations to the abstract idea such that sufficient to amount to significantly more than the judicial exception because the additional computer elements (computing system), which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  Having computing system, the limitations as a combination, the claim simply instructs the practitioner to implement the concept of analyze data and provide results, where the analysis corresponds to solving mathematical formulas, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of analyzing data and provide results, where the analysis corresponds to solving mathematical formulas. The claim is not patent eligible.
Claim 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20130238148 to Legbedji et al. (hereinafter, Legbedji) in view of USPN 20130282146 to Lu (hereinafter, Lu).
Per claim 1:
Legbedji discloses:
1. A method, comprising: 
solving on a computing system an optimal power flow formulation (Paragraph [0032] “An OPF mathematical formulation… making a base-case model formulation suitable for optimization solvers…” also see paragraph [0075]), wherein the solving comprises: 
computing a plurality of constraints for the formulation (Paragraph [0034] “Every control and state variable mentioned in the previous section has a box constraint that are represented by lower and upper bound constraints… An example of box constraint is the active power generation control variable P.sub.ig, which is subject to generation bound box constraints” also see paragraph [0075]);
computing a plurality of Jacobian functions of the constraints (Page 10 equation 23 where H is a Jacobian matrix); and 
outputting results of the solving, wherein the results comprise values of generation levels for the plurality of generators (Paragraph [0054] “decomposing the re-organized reduced dimensional linear equations into two systems of block matrix equations, where a solution of the two systems of block matrix equations yields conditions for a lowest cost per kilowatthour delivered through the smart electric power grid”).

Legbedji does not explicitly disclose for a plurality of generators in a power system, using multi-threaded parallelism, computing a Hessian of Lagrangian functions.
However, Lu discloses in an analogous computer system for a plurality of generators in a power system, using multi-threaded parallelism (Fig. 1 and Paragraph [0015] “the process control system 100 is used here to facilitate control over components in one or multiple plants 101a-101n… each plant 101a-101n may implement one or more processes and can individually or collectively be referred to as a process system”), computing a Hessian of Lagrangian functions (Paragraph [0053] “the integration bridge 154 estimating the Hessian matrix of a Lagrangian Function of the system being controlled”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of for a plurality of generators in a power system, using multi-threaded parallelism, computing a Hessian of Lagrangian functions as taught by Lu into the method of reformulating the optimal power flow model as taught by Legbedji. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of for a plurality of generators in a power system, using multi-threaded parallelism, computing a Hessian of Lagrangian functions to provide an efficient technique for real-time sequential quadratic programming in industrial process control systems so as to prevent the inconsistency among the processing facilities as suggested by Lu (paragraph [0001-0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 7343360 discloses A system for providing an automated, on-line forward market for the exchange and scheduling of electrical power and for the auctioning of fixed transmission rights (FTRs) on a power generation and distribution system. The system provides an on-line interface to multiple, remotely located market participants who can offer to buy or sell energy for next-day scheduling. Settlement of scheduled transactions can be done on a day-ahead as well as on a real-time basis. Scheduled transactions can also be modified on an hour-ahead basis. The market participants can also take part in a monthly auction of FTRs. The market system operates in conjunction with the control facilities of the power system. Both the day-ahead market and the FTR auction are carried out by the system as part of a process which ensures the secure and efficient operation of the power system.

USPN 6775597 discloses A Security-Constrained Optimal Power Flow (SCOPF) process employing a quadratic programming (QP) primal-dual interior point (IP) solution method. The IP method efficiently solves practical SCOPF problems involving large numbers of contingencies and controls in preventive and preventive/corrective operating modes. An EMS system is described incorporating the inventive SCOPF process. The SCOPF process can be used in a variety of additional arrangements including a locational marginal pricing scheme and a power transmission rights auction system. An infeasibility detection method is also described.

USPN 6625520 discloses There is provided an available transfer capability calculating system for operating an electric power system, calculating optimal power flow with respect to assumption failure occurring in the electric power system and calculating available transfer capability of the electric power system based on the calculated value of the optimal power flow. The system has an optimal power flow calculating processor for deriving data associated with the initial phase angle and maximum electric power value of a generator by calculating mechanical output and electrical output of a generator including a generator phase angle defined by a time function in a condition that the generator phase angle does not exceed a preset value.

Hakim, Lukmanul, et al. "A study on the effect of generation shedding to total transfer capability by means of transient stability constrained optimal power flow." IEEE Transactions on Power Systems 24.1 (2009): pp.347-355.

Galiana, Francisco D., Donald T. McGillis, and Miguel A. Marin. "Expert systems in transmission planning." Proceedings of the IEEE 80.5 (1992): pp.712-726.

Wakao, Shinji, and Keigo Nakao. "Reduction of fuel consumption in PV/diesel hybrid power generation system by dynamic programming combined with genetic algorithm." 2006 IEEE 4th World Conference on Photovoltaic Energy Conference. Vol. 2. IEEE, 2006. pp.2335-2338.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193